DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-6, and 9 are pending in this application.  Claims 2, 3, 7, 8, and 10 have been cancelled.  Claims 1, 4-6, and 9 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel et al (US 20130064955) in view of Prakash et al (US 2007/0116830) and Abelyan et al (US 8414949) for the reasons set forth in rejecting the claims in the last Office action.  

The claims differ as to the addition of other steviol glycosides, the amounts claimed, and the time of steviol glycoside addition.
Prakash et al (US 2007/0116830) disclose the conventional production of a fermented dairy product comprising rebaudioside A, rebaudioside B,  rebaudioside C, and rebaudioside D, other steviol glycosides, and mixtures thereof (see entire document, especially paragraphs [0051] and Example A3).
Abelyan et al disclose addition of a steviol glycoside (i.e. Rebaudioside D) prior to fermentation and incubation (see entire document, especially claims 9-16).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the steviol glycoside addition time of Abelyan et al and the additional steviosides as taught by Prakash et al in that of Miguel et al as the combination of steviosides is both conventional and expected in the sweetener art.  Once the art has recognized the use of steviosides as sweeteners, the use and manipulation of components, amounts, and process steps would be expected, obvious, and well within the skill of the art.  All of the claim limitations have been considered.  In the absence of a showing of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 

As set forth above, Miguel et al (US 20130064955) disclose a natural sweetener for use in fermented food products including yogurt comprising substantially pure rebaudioside A and glucosylated steviol glycosides.  Miguel et al specifically teach glycosylated steviol glycosides (paragraph [0284]). 
It is noted that a sweetener serves to modify flavor.  Applicant does not attach criticality to the use of glycosylated steviol glycosides and does not limit the amount in the broadest claim.
It is further noted that a dairy product and the components used to produce are a “white mass.”
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  Once the art has recognized the use of sweeteners then the manipulation of amounts would be obvious, expected, and well within the skill of the art.  Once the art has recognized the use of steviosides as sweeteners, the use and manipulation of components, amounts, and process steps would be expected, obvious, and well within the skill of the art.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 26, 2021